U.S. SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): [ ]Form 10-K [ ]Form 20-F [ ]Form 11-K [X]Form 10-Q [ ]Form N-SAR For the Period Ended: June 30, 2010 Nothing in this Form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: N/A Part I - Registrant Information Full Name of Registrant: JEANTEX GROUP, INC. Former Name if Applicable: Address of Principal Executive Office: 17011 Beach Blvd., Suite 1230 Huntington Beach, CA 92647 Part II - Rules 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed: (Check box if appropriate) | (a) The reasons described in reasonable detail in Part | III of this form could not be eliminated without | unreasonable effort or expense; | | (b) The subject annual report, semi-annual report, or | transition report or portion thereof will be filed on | or before the fifteenth calendar day following the [X] | prescribed due date; or the subject quarterly report or | transition report on Form l0-Q or portion thereof will | be filed on or before the fifth calendar day following | the prescribed due date; and | | (c) The accountant's statement or other exhibit | required by Rule 12b-25(c) has been attached if | applicable. Part III - Narrative State below in reasonable detail the reasons why the Form 10-K, 20-F, 11-K, 10-Q, or N-SAR, or the transition report or portion thereof could not be filed within the prescribed time period. The Company is in the process of compiling information for the quarter ended Juen 30, 2010 for the Form 10-Q all of which information has not yet been received. Part IV - Other Information (1) Name and telephone number of person to contact in regard to this notification Christopher H. Dieterich (310) 312-6888 (Name) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding l2 months (or for such shorter period that the registrant was required to file such reports) been filed? If answer is no, identify report(s). [X ] Yes [ ] No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [ ] Yes [X] No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. JEANTEX GROUP, INC. (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 16, 2010 /s/ Henry Fahman Henry Fahman, Interim President Jeantex Group, Inc. 17011 Beach Blvd., Suite 1230 Huntington Beach, California 92647 (714) 843-5455 ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
